In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00033-CV



          CHARLINE LANGFORD, Appellant

                           V.

              SANDRA STONE, Appellee



        On Appeal from the 145th District Court
            Nacogdoches County, Texas
             Trial Court No. C1329651




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                 MEMORANDUM OPINION
       The parties have filed a joint motion to dismiss this appeal, representing that they have

fully and finally resolved any pending issues related to the judgment from which this appeal was

filed. Under the authority of Rule 42.1(a) of the Texas Rules of Appellate Procedure and in

keeping with the parties’ wishes, we grant the motion to dismiss. See TEX. R. APP. P. 42.1(a).

       We dismiss this appeal.



                                                Scott E. Stevens
                                                Justice

Date Submitted:       July 1, 2019
Date Decided:         July 2, 2019




                                                2